DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1: this claim in the last clause recites “the first protrusion fits over the second protrusion”; however, in applicant’s disclosure and claims the “second protrusion” of the holding sleeve fits over the first protrusion of the rod portion and not the other way around because the sleeve is fitted over the rod portion. While applicant’s disclosure provides support for the second protrusion to fit over the first protrusion, it does not provide support for the opposite as appears to be claimed. For examination purposes, the claim will be treated as reciting “wherein the second protrusion fits over the first protrusion”. Clarification or correction is requested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 20050019084) in view of Anderson (US 20110297173). 
Claims 1 and 12: Gueret discloses a smudge brush (1) comprising: a first head portion (12) with a dipping end (see annotations) and a connection end (see annotations); a second head portion (12, see annotations); a rod portion (see annotations) including first annular protrusions (see annotations) formed on an outer side wall of the rod portion; a first end of the rod portion being connected with the connection end of the first head portion (see annotations); and a second end of the rod portion directly opposite the first end (see annotations), the second end directly connected to the second head portion (see annotations). The first protrusions are located halfway between the first end and the second end of the rod portions and the first head portion and the rod portion are integrally formed because they are all “essential to completion” and form a single piece when the entire device is assembled. A holding tube (4, Fig 9) includes a second annular protrusion (see annotations) formed on/as the sidewall of the holding tube, the holding tube being sleeved on the outer side wall of the rod portions (see annotations) in a direction of an extension line of the rod portion between the first and second head portions (see annotations) without extending over the dipping end of the first head portion (see annotations). The holding tube is held at a fixed position relative to the rod portions and an outer diameter of the protrusions of the rod portion are slightly greater than an inner diameter of the holding tube since the holding tube is described as being slightly deformed when receiving the 
Anderson, however, discloses applicators similar to those disclosed by Gueret in that they are used to apply eye makeup and the applicator (116) projects from a stem (110) that includes an annular circumferentially projecting protrusion (122) wherein the applicator can be made of a plastic like polypropylene or of silicone [0032] and the cap, stem and rest of the applicator can be made of a plastic material like polypropylene [0032]. Anderson teaches polypropylene and silicone to be known interchangeable materials for forming cosmetic applicators and their additional pieces. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the applicators of Gueret by making the entire applicator of silicone in view of Anderson since Anderson teaches this to be a known material used to make eye makeup applicators and it would be obvious to make all the components (cap/protrusion, stem, and applicator) of Gueret of silicone since Anderson teaches that polypropylene and silicone are known equivalent materials used in manufacturing applicators and their pieces. The proposed modification is to make the applicators of . 

    PNG
    media_image1.png
    704
    726
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments filed 2/1/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772